 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1050 
In the House of Representatives, U. S.,

February 2, 2010
 
RESOLUTION 
Providing amounts for further expenses of the Committee on Standards of Official Conduct in the One Hundred Eleventh Congress. 
 
 
1.Amounts for Committee ExpensesFor further expenses of the Committee on Standards of Official Conduct (hereafter in this resolution referred to as the Committee) for the One Hundred Eleventh Congress, there shall be paid out of the applicable accounts of the House of Representatives not more than $600,000.
2.Session LimitationThe amount specified in section 1 shall be available for expenses incurred during the period beginning at noon on January 3, 2010, and ending immediately before noon on January 3, 2011.
3.VouchersPayments under this resolution shall be made on vouchers authorized by the Committee, signed by the Chairman of the Committee, and approved in the manner directed by the Committee on House Administration.
4.RegulationsAmounts made available under this resolution shall be expended in accordance with regulations prescribed by the Committee on House Administration. 
 
Lorraine C. Miller,Clerk.
